Title: [From Thomas Jefferson to the Board of Trade, 6? April 1780]
From: Jefferson, Thomas
To: Board of Trade


  [Williamsburg, 6? Apr. 1780. Minute in the Board of Trade Journal (Vi) under date of 6 Apr.: “In compliance with Instructions from the Executive Ordered that the Agent be directed to pay Doctr. McClurg the sum of nineteen hundred and eighty Pounds for Mr. Rutledges Draught on the Governor of South Carolina which draught must be remitted to Maurice Simonds, Esqr. of Charles Town to be passed to the Credit of the state.” Letter not located.]
